Sheldon, J.: This motion seems to be made on a misapprehension as to the effect of the appeal bond given on the appeal from the circuit court to the Appellate Court, standing as a security for the amount of the judgment appealed from. The adequacy of that bond, as respects the amount of the penalty in which it is given, does not seem to be called in question, or its sufficiency in any other respect. The bond given on the appeal to this court is in a sum sufficient to cover the costs in this court, and in case of an affirmance of the judgment of the Appellate Court, the bond given in the circuit court will stand as security for the payment of the judgment. So the appellee has ample security for his judgment, and the costs, in the event of his having to resort to such security, and that is all he can require. A similar question was before us in McCall v. Moss, 100 Ill. 461. The motion will he denied. Motion denied.